Exhibit 99.1 Contact: Scott J. Bowman Senior Vice President & Chief Financial Officer (205) 942-4292 HIBBETT REPORTS THIRD QUARTER FISCAL 2013 RESULTS · Achieves 12th Consecutive Quarter of Comparable Store Sales Increase · Comparable Store Sales up 6.4% on Strong Back-to-School Sales · EPS Increases 20% · Raises Fiscal 2013 Guidance BIRMINGHAM, Ala. (November 16, 2012) – Hibbett Sports, Inc. (NASDAQ/GS: HIBB), a sporting goods retailer, today announced results for the third quarter ended October 27,2012. Third Quarter Results Net sales for the 13-week period ended October 27,2012, increased 9.6% to $202.9 million compared with $185.2 million for the 13-week period ended October 29, 2011.Comparable store sales increased 6.4%. Gross profit for the 13-week period ended October 27,2012, increased 11.2% to $75.4 million from $67.8 million for the 13-week period ended October 29, 2011.As a percent to net sales, gross profit improved to 37.2% compared to 36.6% for the 13-week period ended October 29, 2011.The improvement as a percent of net sales was due to improved product margin and leveraging store occupancy costs. Store operating, selling and administrative expenses improved to 20.7% of net sales for the 13-week period ended October 27,2012, compared to 21.3% of net sales for the 13-week period ended October 29, 2011.This was primarily attributed to the leveraging of store level costs and decreased debit card transaction fees. Net income for the 13-week period ended October 27, 2012, increased 18.8% to $19.0 million compared with $16.0 million for the 13-week period ended October 29, 2011.Earnings per diluted share increased 20.3% to $0.71 compared with $0.59 for the 13-week period ended October 29,2011. Fiscal Year to Date Results Net sales for the 39-week period ended October 27, 2012, increased 10.9% to $601.3 million compared with $542.0 million for the 39-week period ended October 29, 2011.Comparable store sales increased 7.7%. Gross profit for the 39-week period ended October 27, 2012, increased 13.5% to $220.4 million from $194.2 million for the 39-week period ended October 29, 2011.As a percent to net sales, gross profit improved to 36.7% for the 39-week period ended October 27, 2012, compared to 35.8% for the 39-week period ended October 29, 2011.The improvement as a percent of net sales was due to improved product margin and leveraging store occupancy costs. HIBB Reports Third Quarter Fiscal 2013 Results Page 2 November 16, 2012 Store operating, selling and administrative expenses improved to 20.9% of net sales for the 39-week period ended October 27, 2012, compared to 21.4% of net sales for the 39-week period ended October 29, 2011.This was primarily attributed to the leveraging of store level costs and decreased debit card transaction fees. Net income for the 39-week period ended October 27, 2012, increased 23.1% to $53.2 million compared with $43.2 million for the 39-week period ended October 29, 2011.Earnings per diluted share increased 27.6% to $1.99 compared with $1.56 for the 39-week period ended October 29, 2011. Jeff Rosenthal, President and Chief Executive Officer, stated, “The back-to-school season, particularly in August, was as strong as we had anticipated. The positive trends in apparel and footwear, along with our continued focus on local assortments and exceptional inventory control, resulted in significant margin expansion and another increase to our Fiscal 2013 guidance. We are well positioned to maintain this positive momentum during the upcoming holiday season.” For the quarter, Hibbett opened 13 new stores, expanded 4 high performing stores and closed 2 underperforming stores, bringing the store base to 848 in 26 states as of October 27, 2012. Liquidity and Stock Repurchases Hibbett ended the third quarter of Fiscal 2013 with $75.3 million of available cash and cash equivalents on the consolidated balance sheet, no bank debt outstanding, and full availability under its $80.0million unsecured credit facilities. During the third quarter, the Company repurchased 206,729 shares of common stock for a total expenditure of $11.8 million.On November 15, 2012, the Board of Directors of the Company authorized a new Stock Repurchase Program (Program) of $250.0 million expiring on January 29, 2016.Effective immediately, the new Program replaces the existing authorization which was due to expire on February 2, 2013.Under prior authorizations, the Company has purchased 11,900,356 shares of common stock to date at a cost of $316.6 million. Fiscal 2013 Outlook The Company increased its earnings guidance for Fiscal 2013 to a range of $2.66 to $2.71 per diluted share (which includes an expected contribution of $0.09 to $0.11 per diluted share from the 53rd week) and an increase in comparable store sales in the mid single digit range.For Fiscal 2013, the Company expects to open 57 to 60 new stores, expand approximately 17 high performing stores, and close up to 18 stores. The Company also announced it would begin construction of its new 412,000-square-foot wholesaling and logistics facility in Alabama in early first quarter Fiscal 2014. Investor Conference Call and Simulcast Hibbett Sports, Inc. will conduct a conference call at 10:00a.m.ET on Friday, November 16, 2012, to discuss third quarter Fiscal 2013 results.The number to call for the live interactive teleconference is (212)231-2934.A replay of the conference call will be available until November 23, 2012, by dialing (402)977-9140 and entering the passcode, 21576995. HIBB Reports Third Quarter Fiscal 2013 Results Page 3 November 16, 2012 The Company will also provide an online Web simulcast and rebroadcast of its third quarter Fiscal 2013 conference call.The live broadcast of Hibbett's quarterly conference call will be available online at www.hibbett.com under Investor Relations, www.streetevents.com and www.earnings.com, on November 16, 2012, beginning at 10:00 a.m. ET.The online replay will follow shortly after the call and continue through November 23, 2012. Hibbett Sports, Inc. operates sporting goods stores in small to mid-sized markets, predominately in the South, Mid-Atlantic and the lower Midwest regions of the United States.The Company’s primary store format is Hibbett Sports, a 5,000-square-foot store located in strip centers and enclosed malls. A WARNING ABOUT FORWARD LOOKING STATEMENTS:Certain matters discussed in this press release are "forward looking statements" as that term is used in the Private Securities Litigation Reform Act of 1995.Forward looking statements address future events, developments or results and typically use words such as believe, anticipate, expect, intend, plan, forecast, guidance, outlook, or estimate.For example, our forward looking statements include statements regarding store opening, expansion and closing plans, liquidity, sales trends, margin trends, the effects of the 53rd week, earnings per diluted share and comparable store sales for Fiscal 2013.Such statements are subject to risks and uncertainties that could cause actual results to differ materially, including economic conditions, industry trends, merchandise trends, vendor relationships, customer demand, and competition.For a discussion of these factors, as well as others which could affect our business, you should carefully review our Annual Report and other reports filed from time to time with the Securities and Exchange Commission, including the "Risk Factors," "Business" and "MD&A" sections in our Annual Report on Form 10-K filed on March 26, 2012, and our Quarterly Reports on Form 10-Q filed on June 1, 2012 and September 4, 2012.In light of these risks and uncertainties, the future events, developments or results described by our forward looking statements in this document could turn out to be materially and adversely different from those we discuss or imply.We are not obligated to release publicly any revisions to any forward looking statements contained in this press release to reflect events or circumstances occurring after the date of this report and you should not expect us to do so. -MORE- HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Operations (Dollars in thousands, except per share amounts) Thirteen Weeks Ended Thirty-Nine Weeks Ended October 27, October 29, October 27, October 29, Net sales $ Cost of goods sold, distribution center and store occupancy costs Gross profit Store operating, selling and administrative expenses Depreciation and amortization Operating income Interest expense, net 39 51 Income before provision for income taxes Provision for income taxes Net income $ Net income per common share: Basic earnings per share $ Diluted earnings per share $ Weighted average shares outstanding: Basic Diluted Unaudited Condensed Consolidated Balance Sheets (In thousands) October 27, January 28, Assets Cash and cash equivalents $ $ Inventories, net Other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders' Investment Accounts payable $ $ Short-term capital leases Accrued expenses Total current liabilities Non-current liabilities Stockholders' investment Total liabilities and stockholders' investment $ $ Supplemental Information (Unaudited) Thirteen Weeks Ended Thirty-Nine Weeks Ended October 27, October 29, October 27, October 29, Sales Information Total sales increase % Comparable store sales increase % Store Count Information Beginning of period New stores opened 13 16 27 32 Stores closed (2
